DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 amendment, filed on 05/04/2021, in response to claims 1, 3, 6, 9, 12, 15, and 17-28 rejection from the final office action (03/04/2021), by amending claims 1, 12, and 23-24 and cancelling claims 19-22 and 25 is NOT entered because the proposed amendment does not overcomes the previous rejection.
The examiner notices that claim 24 should be labeled as “Currently Amended”.

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are persuasive.
In regarding to 35 USC 103 rejection of claims 1, 3, 17-24, and 26-28 over Kim ‘016, Stacey ‘187, Tsuruko ‘965, Martin ‘719, and Pellet ‘345, Applicants argue that  
The applied references are not obvious to arrive “an adhesion preventing plate being larger than the convex portion in a horizontal direction“, see the bottom of page 8 and the 1st complete paragraph of page 9.This argument is found not persuasive.Note this portion of the claim is from cancelled claim 5 (“wherein an area of the adhesion preventing plate that faces the concavo-convex pattern is equal to or larger than an area of a region where the concavo-convex pattern is 
The applied references does not teach “wherein the first supporter includes:
a plurality of pins configured to support the template; wherein the plurality of pins are positioned on a top surface of the support plate” because the clamps 250 of ‘016 is to support the electrostatic chuck 600, not the substrate 500, see the bottom of page 8 and the 2nd to 4th paragraph of page 9.This argument is found not persuasive.It appears Applicants equates the substrate 500 as template, even under this interpretation, the clamps 250 are still supporting the substrate/template 500 indirectly. Furthermore, the claim does not require direct contact with the template. Still furthermore, the substrate 500 and the electrostatic chuck 600, together, can be considered as the claimed “template” and the electrostatic chuck 600 being the claimed “base”, in this way, the clamps 250 are in direct 
The applied references does not teach “wherein the second supporter is a support arm and the adhesion preventing plate is a rectangle plate, and
wherein each end of the support arm is connected to the first supporter and a corner portion of the adhesion preventing plate” (previous claims 19 and 22) because a person of ordinary skill in the art would not have been motivated to replace the sheet support units 215 of ‘016 with the reinforcing section 3 in ‘965, and ‘965 does not disclose that the reinforcing sections 3 can be provided outside the mask 1, see the see the bottom of page 8 and the bridging paragraph between pages 9 and 10.This argument is found not persuasive.The rejection is based on ‘016 in view of ‘187 and ‘965 (and other two references). ‘187 teaches vapor deposition to coat a super-repellent surface in the non-active, including the edge of mesa 16 by mask and Fig. 2b shows this mesa 16 is a square surface to be masked. A person of ordinary skill 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEATH T CHEN/Primary Examiner, Art Unit 1716